144 (Rev.09"9) Case 2:20-cv-11454-SJM-APBVHCEQVER RHEE /20 PagelD.1 Page 1 of 15

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Shelly Haddock and Zimmer US, Inc., Zimmer Biomet Holdings, Inc., Zimmer Biomet, Inc.,

John Haddock and Zimmer Surgical, Inc.

County of Residence of First Listed Defendant Indiana
(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(b) County of Residence of First Listed Plaintiff Wayne County

(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

v&e) LAtigAEP 65e7krme, Address, and Telephone Number) Attorneys (If Known)

Law Offices of Ivan L. Land, P.C.
25900 Greenfield Rd., Suite 210
Oak Park, MI 48237 248.968.4545

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01 US. Government O13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
O 2 US. Government 4 Diversity Citizen of Another State o 2 © 2 Incorporated and Principal Place O5 5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a oO 3 O 3. Foreign Nation o6 06
Foreign Country :
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure (J 422 Appeal 28 USC 158 0 375 False Claims Act
6 120 Marine 0 310 Airplane && 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
J 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent © 450 Commerce
©) 152 Recovery of Defaulted Liability 0 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. (J 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act ©) 862 Black Lung (923) 1 485 Telephone Consumer
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 490 Cable/Sat TV
©) 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) © 850 Securities/Commodities/

O 362 Personal Injury -
Medical Malpractice

Product Liability

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus:
© 220 Foreclosure 0 441 Voting O 463 Alien Detainee
© 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate
O 240 Torts to Land O 443 Housing/ Sentence
© 245 Tort Product Liability Accommodations 0 530 General
© 290 All Other Real Property © 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
0 446 Amer. w/Disabilities - ] 0 540 Mandamus & Other
Other OC 550 Civil Rights
0) 448 Education 0 555 Prison Condition
1 560 Civil Detainee -

 

 

Conditions of
Confinement

0 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

(J 791 Employee Retirement
Income Security Act

FEDERAL TAX SUITS

Exchange
J 890 Other Statutory Actions
O 891 Agricultural Acts

 

 

IMMIGRATION

 

 

J 462 Naturalization Application

7 465 Other Immigration
Actions

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

O 893 Environmental Matters

(CJ 895 Freedom of Information
Act

0 896 Arbitration

CO 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an "X” in One Box Only)

 

 

 

 

 

 

 

 

21 Original O 2 Removed from O 3  Remanded from (1 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Oe Hews say! Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION [;; — -
Fels Sep FIRES HB Phplant
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. Over $75,000 JURY DEMAND: @ves (Qo
VIII. RELATED CASE(S) /
IF ANY (See instructions): JUDGE DOCKET NUMBER
Bune 2020 SIGNATURE OF ATTORNEY OF RECORD )
une 4, = Wea ” owl
FOR OFFICE USE ONLY
APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #

AMOUNT
Case 2:20-cv-11454-SJM-APP ECF No. 1 filed 06/05/20 PagelD.2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

SHELLY HADDOCK and
JOHN HADDOCK,

Plaintiffs,
V
ZIMMER US, INC.,
ZIMMER. BIOMET HOLDINGS, INC., f/k/a/ ZIMMER HOLDINGS, INC.,
ZIMMER BIOMET, INC., f/k/a ZIMMER, INC., and
ZIMMER SURGICAL, INC.

Defendants.

Page 2 of 15

 

Ivan L. Land (P65879)

Law Offices of Ivan L. Land, P.C.
Attorney for Plaintiffs

25900 Greenfield Rd., Suite 210
Oak Park, MI 48237-1267

(248) 968-4545 / (f) (248) 968-4540
ill4law@aol.com

 

COMPLAINT AND JURY DEMAND

NOW COMES Plaintiffs, SHELLY HADDOCK and JOHN HADDOCK, by and through

their attorneys, the Law Offices of Ivan L. Land, P.C., and states as follows for their Complaint:

NATURE OF THE ACTION

This is an action for damages relating to Defendants’ development, testing, assembling,

manufacturing, packaging, labeling, preparing, distribution, marketing, supplying, and/or selling

of the Zimmer device.
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.3 Page 3 of 15

PARTIES, JURISDICTIONAL ALLEGATIONS
Plaintiff, SHELLY HADDOCK (hereinafter “HADDOCK”), is a resident of Wayne
County, MI.
Plaintiff, JOHN HADDOCK, is a resident of Wayne County, MI.
Defendant, ZIMMER US, INC., is a Delaware corporation and its principal place of
business is located at 345 East Main Street, Warsaw, IN 46580, and was duly registered
and/or licensed to do business in the State of Michigan.
4, Defendant, ZIMMER BIOMET HOLDINGS, INC., f/k/a/ ZIMMER HOLDINGS, INC.,
is a Delaware corporation and its principal place of business is located at 345 East Main
Street, Warsaw, IN 46580, and was duly registered and/or licensed to do business in the
State of Michigan.
Defendant, ZIMMER BIOMET, INC., f/k/a/ ZIMMER, INC., is a Delaware corporation
and its principal place of business is located at 345 East Main Street, Warsaw, IN
46580, and was duly registered and/or licensed to do business in the State of Michigan.
6. Defendant, ZIMMER SURGICAL, INC., is a Delaware corporation and its principal
place of business is located at 200 West Ohio Avenue, Dover, OH 44622, and was duly
registered and/or licensed to do business in the State of Michigan.
At all relevant times, each of the Defendants and their directors and officers acted within
the scope of their authority of each Defendant and on behalf of each other Defendant.
During the relevant times, Defendants possessed a unity of interest between themselves
and Zimmer, and they exercised control over its subsidiaries and affiliates. As such, each
Defendant is individually, and severally liable to the HADDOCKS for HADDOCKS’

injuries, losses, and damages.
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.4 Page 4 of 15

10.

11.

12.

13.

14.

Zimmer Us, Inc., Zimmer Biomet Holdings, Inc., f/k/a Zimmer Holdings, Inc., Zimmer

Biomet, Inc., f/k/a Zimmer, Inc., and Zimmer Surgical, Inc., will herein be collectively
referred to as "ZIMMER."

The court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because
Plaintiffs and Defendants are citizens of different states and the amount in controversy
exceeds $75, 000 exclusive of interest and costs.

Venue is proper in the Eastern District of Michigan pursuant to 28 U.S.C. § 1391(a) and
(c), as a substantial number of the events, actions or omissions giving rise to Plaintiffs’
claims occurred in this District. At all times material hereto, Defendants conducted

substantial business in the State of Michigan.

FACTUAL ALLEGATIONS

In November of 2010, HADDOCK learned that she required a right hip replacement

because her right hip was damaged by arthritis degeneration.

On December 14, 2010 at Oakwood Heritage Hospital, HADDOCK was surgically

implanted with the Stryker Rejuvenate in her right hip.

In February of 2015, HADDOCK learned that she required a revision surgery because her

surgically implanted Stryker hip was defective.

On March 31, 2015 at Oakwood Heritage Hospital, HADDOCK underwent hip revision

surgery.
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.5 Page 5of15

13,

16.

17.

18.

19.

20.

a1;

Dabs

Upon information and belief, HADDOCK was implanted with the ZIMMER’S #15

IMPLANT 225 Stem and Femoral Head (hereinafter “the IMPLANT”) for the revision

surgery that is the subject of this lawsuit.

Tragically, on June 9, 2017, the IMPLANT failed while HADDOCK was at work

vacuuming a floor, she felt her right hip pop and she fell to the ground in excruciating

pain.

HADDOCK was rushed to the hospital in an ambulance and it was discovered that the

IMPLANT had failed.

HADDOCK later learned that her femur bone was fractured and the stem of the
IMPLANT had failed as it broke causing HADDOCK’S injuries (See Exhibit 1).

On June 12, 2017, HADDOCK had revision surgery to repair her damaged hip.

COUNT I

(Negligence against ZIMMER)
HADDOCKS incorporate by reference the above paragraphs.
At all relevant times, it was the duty of ZIMMER to exercise due care in designing,
testing, manufacturing, distributing, marketing, promoting, and selling of the IMPLANT
such that it would be reasonably safe for its intended use.
ZIMMER breached their duty of reasonable care owed to HADDOCK by defectively
designing, manufacturing, and/or negligently failing to warn of these defects in the
IMPLANT thereby causing HADDOCK’S inifuties and damages.
ZIMMER was negligent in the designing, testing, manufacturing, distributing, marketing,

promoting, and selling of the IMPLANT and also in the following ways:

4
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.6 Page 6 of 15

24.

dls

a)

b)

d)

ZIMMER, in advertising, marketing, promoting, packaging, and selling the IMPLANT,
negligently misrepresented material facts regarding the IMPLANT safety, efficacy, and
fitness for human use by claiming the IMPLANT was fit for its intended purpose when, in
fact, it was not;

ZIMMER, in advertising. marketing, promoting, packaging, and selling the IMPLANT,
negligently misrepresented material facts regarding the IMPLANT safety, efficacy, and
fitness for human use by claiming the IMPLANT had been adequately and reliably tested
when, in fact, it was not;

ZIMMER, in advertising, marketing, promoting, packaging, and selling the IMPLANT,
negligently misrepresented material facts regarding the IMPLANT safety, efficacy, and
fitness for human use by claiming the IMPLANT was safe and effective and was
appropriate for use by human beings when, in fact, it was not; and

ZIMMER, in advertising, marketing, promoting, packaging, and selling the IMPLANT,
negligently misrepresented material facts regarding the IMPLANT safety, efficacy, and
fitness for human use by claiming the risk of serious adverse events and/or effects from
the IMPLANT'S was comparable to that of other hip replacement systems, when in fact it
was not.

ZIMMER knew or had reason to know that HADDOCK, as a member of the general

public for whose use the IMPLANT was placed into interstate commerce for, would be
likely to use the IMPLANT in a manner described in this Complaint.

ZIMMER knew or reasonably should have known of the danger associated with the
manner and circumstances of HADDOCK’S foreseeable use of the IMPLANT, which

danger would not be obvious to the general public.
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.7 Page 7 of 15

26.

27.

28.

Asa direct and proximate result of one or more of the forgoing wrongful acts or omissions
by ZIMMER, HADDOCK was caused to suffer and sustain injuries of a permanent
nature; to endure pain and suffering in body and mind; to expend money for medical care
in the past and in the future; furthermore, HADDOCK was unable to and will in the future

be unable to attend to her normal affairs and duties for an indefinite period of time.

COUNT II
(Breach of Express Warranty against ZIMMER)

HADDOCKS incorporate by reference the above paragraphs.
HADDOCK currently is not in possession of any document relating to representations,

warnings, and/or communications made by ZIMMER in this action. HADDOCK reserves
the right to present evidence in support of the claim which is not presently in her
possession, but which will be discovered in the ordinary course of litigation. Such
evidence may include, but is not necessarily limited to: Instruction for Use Manuals; all
written material or information provided on and/or within any and all packaging
associated with HADDOCK’S device; manufacturer's labels, package inserts; Adverse
Event Reports; clinical trial data; medical literature; medical research findings and
opinions; medical publications; advertisements, sales and promotional materials; internal
memoranda, emails, communications and databases; sales, prescription and adverse event
report databases; and communications from ZIMMER in this action, including
ZIMMER's employees, officers, directors, agents, representatives, contractors and
business associates, to the public, medical community, HADDOCK’S implanting surgeon
and HADDOCK. Upon information, knowledge and belief, HADDOCK alleges that the
documents, instruments and/or evidence stated above are in the possession of ZIMMER.

6
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.8 Page 8 of 15

29,

30.

31.

33.

34.

35.

36.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, it knew that the
hip device was intended for human use.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, HADDOCK was
a foreseeable user of the device.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, it expressly
warranted that the IMPLANT, including all of its component parts, was safe and
merchantable for its intended use.

HADDOCK and her implanting surgeon reasonably relied upon the representations that
the IMPLANT was of merchantable quality and safe for their intended uses.

HADDOCK used the IMPLANT for its intended purpose.

Contrary to the express, at the time ZIMMER marketed, sold and/or distributed the
IMPLANT, it was not of merchantable quality or safe for their intended use as described
above.

As a direct and proximate result of one or more of the forgoing wrongful acts or omissions
by ZIMMER, HADDOCK was caused to suffer and sustain injuries of a permanent
nature; to endure pain and suffering in body and mind; to expend money for medical care
in the past and in the future; furthermore, HADDOCK was unable to and will in the future

be unable to attend to her normal affairs and duties for an indefinite period of time.

COUNT III
(Breach of Implied Warranty of Merchantability against ZIMMER)

HADDOCKS incorporate by reference the above paragraphs.
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.9 Page 9 of 15

Bhs

38.

39.

40.

HADDOCK currently is not in possession of any document relating to representations,
warnings, and/or communications made by ZIMMER in this action. HADDOCK reserves
the right to present evidence in support of the claim which is not presently in her
possession, but which will be discovered in the ordinary course of litigation. Such
evidence may include, but is not necessarily limited to: Instruction for Use Manuals; all
written material or information provided on and/or within any and all packaging
associated with HADDOCK’S device; manufacturer's labels, package inserts; Adverse
Event Reports; clinical trial data; medical literature; medical research findings and
opinions; medical publications; advertisements; sales and promotional materials; internal
memoranda, emails, communications and databases; sales, prescription and adverse event
report databases; and communications from ZIMMER in this action, including
ZIMMER'S employees. officers, directors, agents, representatives, contractors and
business associates, to the public, medical community, HADDOCK’S implanting surgeon
and HADDOCK. Upon information, knowledge and belief, HADDOCK alleges the
documents, instruments and/or evidence stated above are in the possession of ZIMMER.
At the time ZIMMER marketed, sold, and/or distributed the IMPLANT,

it knew that the hip device was intended for human use.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT,

HADDOCK was a foreseeable user of the device.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, it impliedly
warranted that the IMPLANT, including all of its component parts, was safe and
merchantable for its intended use. ZIMMER warranted that the implanted IMPLANT was

in good condition at a minimum:
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.10 Page 10 of 15

4].

43.

44.

45,

d)

Would pass without objection in the trade under the contract description;

Was fit for the ordinary purposes for which such goods are used;

Would run, within the variations permitted by the agreement, of even kind, quality, and
quantity within each unit and among all units involved; and/or,

Conformed to the promises or affirmations of fact made on the container or label if any.

ZIMMER, when they sold the implanted IMPLANT, breached the foregoing implied
warranty of merchantability.

HADDOCK and her implanting surgeon reasonably relied upon the representations that
the IMPLANT was of merchantable quality and safe for their intended uses.

HADDOCK used the IMPLANT for its intended purpose.

Contrary to the implied warranties, at the time ZIMMER marketed, sold and/or
distributed the IMPLANT, it was not of merchantable quality or safe for their intended
use as described above,

As a direct and proximate result of one or more of the forgoing wrongful act or omissions
by ZIMMER, HADDOCK was caused to suffer and sustain injuries of a permanent
nature; to endure pain and suffering in body and mind; to expend money for medical care
in the past and in the future; furthermore, HADDOCK was unable to and will in the future
be unable to attend to her normal affairs and duties for an indefinite period of time.

COUNT IV

(Breach of Implied Warranty of Fitness For A Particular Purpose against ZIMMER)

46.

47.

HADDOCKS incorporate by reference the above paragraphs.
HADDOCK currently is not in possession of any document relating to representations,

warnings, and/or communications made by ZIMMER in this action. HADDOCK reserves

9
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.11 Page 11o0f15

48.

49.

50.

51.

the right to present evidence in support of the claim which is not presently in her
possession, but which will be discovered in the ordinary course of litigation. Such
evidence may include, but is not necessarily limited to: Instruction for Use Manuals; all
written material or information provided on and/or within any and all packaging
associated with HADDOCK’S device; manufacturer's labels, package inserts: Adverse
Event Reports; clinical trial data; medical literature; medical research findings and
opinions; medical publications; advertisements; sales and promotional materials; internal
memoranda, emails, communications and databases; sales, prescription and adverse event
report databases; and communications from ZIMMER in this action, including
ZIMMER's employees, officers, directors, agents, representatives, contractors and
business associates, to the public, medical community, HADDOCKS implanting surgeon
and HADDOCK. Upon information, knowledge and belief, HADDOCK alleges the
documents, instruments and/or evidence stated above are in the possession of ZIMMER.
At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, it knew that the
hip device was intended for human use.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, HADDOCK was
a foreseeable user of the device.

At the time ZIMMER marketed, sold, and/or distributed the IMPLANT, it impliedly
warranted that the IMPLANT, including all of its component parts, was fit for the
particular purpose for which the implanted IMPLANT was intended.

HADDOCK, the hospital and implanting surgeon relied upon ZIMMERS' skill and/or
judgment in its ability to furnish a device for the particular purpose for which the

implanted IMPLANT was intended.

10
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.12 Page 12 o0f15

52.

33.

54.

55.

56.

a7

58.

The implanted IMPLANT that ZIMMER sold to hospitals, doctors and HADDOCK were
not fit for their particular purpose and ZIMMER breached their implied warranty of
fitness for particular purpose to the hospitals, doctors and HADDOCK.

As a direct and proximate result of one or more of the forgoing wrongful act or omissions
by ZIMMER, HADDOCK was caused to suffer and sustain injuries of a permanent
nature; to endure pain and suffering in body and mind; to expend money for medical care
in the past and in the future; furthermore, HADDOCK was unable to and will in the future

be unable to attend to her normal affairs and duties for an indefinite period of time.

COUNT V

(Loss Consortium against ZIMMER)
HADDOCKS incorporate by reference the above paragraphs.
HADDOCKS are legally married and were legally married at the time of the events
described in this Complaint.
As a result of the wrongful and negligent acts of the Defendants, and each of them,
HADDOCKS were caused to suffer, and will continue to suffer in the future, loss of
consortium, loss of society, affection, assistance, and conjugal fellowship, all to the
detriment of their martial relationship.
The injuries and damages to SHELLY HADDOCK were caused solely by the wrongful
and negligent acts of ZIMMER.
As a direct and proximate result of ZIMMER'S wrongful conduct, HADDOCKS
sustained and will continue to sustain severe physical injuries, severe emotional distress,

mental anguish, economic losses and other damages for which they are entitled to

11
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.13 Page 13 of 15

compensatory and equitable damages and declaratory relief in an amount to be proven at

trial.

WHEREFORE, HADDOCKS, pray for judgment against ZIMMER for compensatory
damages, exemplary damages in a sum in excess of the jurisdictional limits of this Court,

together with interests and costs of this action and any other damages this Court may deem just

and proper.

DEMAND FOR A JURY TRIAL

HADDOCKS demand a trial by jury.

Dated: June 4, 2020 Respectfully submitted,

TowewrL,.L Actin kl
Ivan L. Land (P65879)
Law Offices of Ivan L. Land, P.C.
Attorney for Plaintiffs
25900 Greenfield Rd., Suite 210
Oak Park, MI 48237-1267
248.968.4545 / (f) 248.968.4540
ill4law@aol.com

12
Case 2:20-cv-11454-SJM-APP ECF No.1 filed 06/05/20 PagelD.14 Page 14 of 15

EXHIBIT
 

 

Mea

 

 

Saar

 

 

 

 

 

 

 

 

 
